[Cite as Lyons v. Lyons, 2009-Ohio-6868.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




HOLLY B. LYONS,

        PLAINTIFF-APPELLEE,                              CASE NO. 3-09-12

        v.

JOHN G. LYONS,                                           OPINION

        DEFENDANT-APPELLANT.




               Appeal from Crawford County Common Pleas Court
                          Domestic Relations Division
                          Trial Court No. 85-DR-0509

                                     Judgment Affirmed

                         Date of Decision:   December 28, 2009




APPEARANCES:

        John G. Lyons, Appellant

        Clifford J. Murphy for Appellee
Case No. 3-09-12


SHAW, J.

      {¶1} Defendant-appellant, John G. Lyons (hereinafter “Lyons”), appeals

the June 23, 2009 judgment of the Common Pleas Court of Crawford County,

Ohio, finding that Lyons owed an arrearage on child support and spousal support,

that the Crawford County Child Support Enforcement Agency is the exclusive

agency authorized by law to collect this support, and that the collection and

enforcement of the support order was not time barred.

      {¶2} Our review of this case begins by noting that the procedural history

of the case dates back to August 1, 1984, when Lyons’ then-wife, Holly Lyons,

nka, Holly Workman (hereinafter “Holly”), filed for divorce, Case No. 39883-84-

414. On August 10, 1984, the trial court awarded temporary custody of the two

Lyons children to their mother, and ordered Lyons to pay child support in the

amount of $60.00 per week ($30.00 per week for each child).

      {¶3} On October 9, 1985, the trial court denied the request for a divorce

on the grounds stated in the complaint, but granted leave to Holly to file an

amended complaint at such time as the parties had lived separate and apart without

cohabitation for a year. However, the trial court also awarded custody of the

children to their mother, ordered the same amount of child support to be paid by

wage assignment to commence on April 19, 1985, ordered Lyons to pay a lump




                                       -2-
Case No. 3-09-12


sum of $1,205.00 in alimony1 to be paid by wage assignment, and divided the

parties’ personal property. Further, the court found Lyons in contempt for failing

to pay child support under the temporary order.

        {¶4} Lyons appealed to this Court, and we found that the trial court erred

in awarding alimony, dividing the parties’ personal property, conditionally

sentencing Mr. Lyons to ten days in jail upon his future compliance with court

orders, and awarding custody of the children to their mother without first finding

that it was in their best interests. See Lyons v. Lyons (Mar. 19, 1987), 3rd Dist. No.

3-85-22, 1987 WL 8156. However, we affirmed the trial court’s determination as

to the amount of child support to be paid by wage assignment as of April 19, 1985,

that Lyons was in arrears on his child support under the temporary order of August

10, 1984, and that Lyons was in contempt for failing to pay child support under

the temporary order. Id.2

        {¶5} Meanwhile, on September 18, 1985, Holly filed a new complaint for

divorce, Case No. 40671-85-509, in the trial court. Lyons filed an answer and

counter-claim, wherein he also requested that he be granted a divorce.                                On
1
  This term has since been changed to the term “spousal support.”
2
  Also, on June 20, 1985, Holly filed a new motion for contempt against Lyons for failing to pay child
support since April 19, 1985. The trial court found Lyons in contempt and determined the arrears to be
$360.00. He was sentenced to ten days in jail, seven of which would be suspended if Lyons purged himself
of the contempt by paying the arrearage within ten days of the journalization of the entry. Lyons appealed
to this court, and we affirmed the finding of civil contempt (the seven day sentence that was suspended if
Lyons purged himself) and the amount of arrearages, but we reversed the court’s decision as to the
remaining three days on his jail sentence for failing to find he was in contempt beyond a reasonable doubt
(a necessary finding for a criminal contempt). See Lyons v. Lyons (Mar. 16, 1987), 3rd Dist. No. 3-85-23,
1987 WL 8153.


                                                   -3-
Case No. 3-09-12


November 12, 1985, the trial court issued temporary orders in the case. Among

these orders was that Lyons pay temporary alimony of $75.00 per week to Holly

through the Bureau of Support. The trial court further acknowledged the existing

child support order in the 1984 case and that this support was placed on wage

assignment. This action was stayed pending the result of the appeal in the 1984

case.   However, the trial court specifically ordered that all orders regarding

custody, support, and alimony were to remain in full force and effect during the

pendency of the appeals proceeding.        Despite the stay of the proceedings, a

contempt motion was filed by Holly against Lyons on May 7, 1986, which

contained several allegations, including a failure to pay alimony. On June 13,

1986, the trial court found, inter alia, that Lyons was in contempt for failing to pay

the previously ordered alimony. Thus, the court ordered that alimony was also to

be paid by way of wage assignment through the Bureau of Support.

        {¶6} On December 18, 1986, Holly filed a motion with the trial court,

requesting that the previously stayed matter be allowed to proceed on the issue of

the divorce only. The trial court granted this motion, and on March 16, 1987, it

granted Holly’s request for a divorce and specifically retained jurisdiction to

determine the other matters in the divorce action pending resolution of Case No. 3-

85-22 by this Court.




                                         -4-
Case No. 3-09-12


       {¶7} This matter came before the court for final hearing on September 1

and 4, 1987. On November 30, 1987, the trial court rendered its judgment on the

pending matters. In this entry, the court ordered that Case No. 39883-84-414 and

Case No. 40671-85-509 be consolidated into Case No. 40671-85-509. The court

further found that Lyons was in arrears in his child support obligation in Case No.

39883-84-414 in the amount of $2,465.00 as of September 4, 1987, and awarded

this amount in a judgment in Holly’s favor. The court also found Lyons in arrears

in his alimony obligation in the amount of $7,430.00 as of September 4, 1987, and

awarded this amount in a judgment in Holly’s favor. The court also awarded both

parties a divorce, ordered that they and their children submit to a psychiatric

evaluation, and awarded custody of the two children to Holly with Lyons having

rights of visitation. The court also ordered Lyons to pay child support of $57.87

per child per week through the Bureau of Support and by way of wage assignment.

       {¶8} Lyons filed an appeal of the trial court’s November 30, 1987 entry,

asserting as error, inter alia, the granting of a divorce, the consolidation of the two

divorce cases, the award of alimony, and the amount of child support he was

obligated to pay. On August 29, 1989, we affirmed the judgment of the trial court.

See Lyons v. Lyons (Aug. 29, 1989), 3rd Dist. No. 3-87-37, 1989 WL 100127.

       {¶9} On April 17, 1990, the trial court issued an order to Lyons, requiring

him to seek work. This order also stated that Lyons was to report at least ten


                                         -5-
Case No. 3-09-12


places where he applied for employment each month in writing to the Child

Support Enforcement Agency. He was also ordered to notify the court if he

obtained employment, received income from any source, or obtained ownership of

any asset with a value of $500.00 or more. In August of 1990, Holly filed another

motion for contempt against Lyons for non-payment of child support and alimony.

On September 18, 1990, the trial court found Lyons in contempt for failure to pay

child support and alimony but withheld disposition. The court further ordered

Swan Hose, Lyons’ former employer, to deliver any monies held by it to the

Crawford County Child Support Enforcement Agency (“CSEA”) to be applied to

the support arrearage of Lyons.

       {¶10} On September 20, 1991, Holly’s new husband, Rick Deems, filed a

petition for the adoption of the two Lyons children in the Court of Common Pleas

of Crawford County, Ohio, Probate Division. In this petition, Deems alleged that

the petition for adoption should proceed without the consent of their father, Lyons,

because Lyons failed to support the children for a period of one year as required

by R.C. 3107.07(A). Lyons objected to the adoption, and the matter proceeded to

a hearing. Thereafter, the probate court granted Deems’ petition for adoption.

Lyons also appealed that judgment to this Court. See In re Adoption of Deems (3rd

Dist. 1993), 91 Ohio App.3d 552, 632 N.E.2d 1347.




                                        -6-
Case No. 3-09-12


       {¶11} In that appeal, this Court found that the evidence at the adoption

hearing revealed that Lyons voluntarily left his employment with Swan Hose to

help his parents “full time” in their farming operation. Id. at 556. Although Lyons

claimed that he worked more than forty hours per week on the farm, he received

no monetary compensation, only “room and board,” and his parents provided him

with a vehicle, insurance, and gasoline. Id. The record also demonstrated that

Lyons willfully failed to seek gainful employment as required by the seek work

order in the divorce action. Id. Thus, we held that the probate court did not err in

determining that Lyons failed without justifiable cause to provide for the

maintenance and support of the minor children as required by judicial decree for a

period of one year immediately preceding the filing of the petition,” and we

affirmed the decision of the probate court. Id.

       {¶12} Immediately preceding and while the adoption proceedings were

occurring, Lyons’ parents filed a motion to intervene and for visitation with their

grandchildren in the divorce case. Lyons also filed a number of “notices” and

motions in the divorce case regarding, inter alia, support, restitution, and

visitation, and he informed the court that he underwent a psychological evaluation.

He also filed a motion for shared parenting on December 19, 1991. Holly filed a

motion to stay the proceedings pending the resolution of the adoption proceedings

and subsequent appeal.      The trial court granted the request to stay.      Upon


                                        -7-
Case No. 3-09-12


discovering that the adoption of the children was affirmed by this Court on

November 12, 1993, the trial court in the divorce action found that “all pending

matters in the within action have been rendered moot because the minor children

of the parties have been adopted” on November 19, 1993. Accordingly, the trial

court dismissed them.

      {¶13} In 1995, Lyons was injured in a farming accident and lost a leg. He

began receiving social security disability benefits in 1998. On November 27,

2002, the trial court issued a judgment entry ordering the Social Security

Administration to deduct from any lump sum benefit payable to Lyons any part up

to the amount of $36,132.74, which was the arrearage owed by Lyons and to

forward the deducted funds to the Ohio CSPC in Columbus, Ohio. Lyons objected

to the withholding.

      {¶14} On May 23, 2003, CSEA filed a motion for contempt against Lyons.

On July 3, 2003, a hearing was held on these matters before a magistrate. At this

hearing, CSEA requested that the withheld amount, which was being held in

escrow, be immediately released to CSEA. Lyons maintained, albeit loosely, that

the doctrine of laches applied due to the length between the order of support, his

last payment, and CSEA’s attempt to collect the arrearage from his social security

payments. Lyons also asserted that the order required him to pay through the




                                       -8-
Case No. 3-09-12


Bureau of Support, which was dissolved, not to CSEA.3 On August 26, 2003, the

magistrate found Lyons in contempt for failing to pay child support and sentenced

him to thirty days in jail. The court further ordered that the monies held in escrow

be released to CSEA.

        {¶15} Lyons also appealed this decision to this Court. On April 5, 2004,

we found that the trial court erred in finding Lyons in contempt and sentencing

him to thirty days in jail because there was no evidence regarding the amount of

social security withholdings that were held in escrow in order for the court to

determine whether that amount would actually satisfy the arrearages, thereby

purging Lyons of contempt. Lyons v. Lyons, 3rd Dist. No.3-03-36, 2004-Ohio-

1721, at ¶ 4. Thus, we reversed this portion of the judgment and remanded the

matter for further proceedings. Id. at ¶¶ 4, 6. However, we affirmed the trial

court’s decision to release the funds held in escrow to CSEA.                               Id. at ¶ 5.

Specifically, we found that Lyons was aware that CSEA was claiming that he

owed back support, that the funds were being held in escrow, and that the evidence

was clear that Lyons had an arrearage. Id. Therefore, we held that the trial court’s


3
  At the time of Lyons’ divorce from Holly, the court was responsible for the collection of child support
and alimony through the Bureau of Support. However, subsequent to the divorce, the General Assembly
enacted legislation, creating the office of child support in the department of job and family services and
requiring each county to have a child support enforcement agency. Each county CSEA is responsible for
the enforcement of support orders and shall perform all administrative duties related to the enforcement of
any support order, including child and spousal support. Further, these agencies are the successors in
interest to their respective counties’ former bureaus of support and vested with all duties related to the
enforcement of child and spousal support that their predecessors once had. See R.C. 3125.01, et seq.


                                                   -9-
Case No. 3-09-12


decision to release the funds from escrow was well within its discretion and a

separate hearing before releasing the funds was not required. Id.

       {¶16} Once the proceedings were remanded, CSEA filed a motion to

dismiss its prior motion for contempt against Lyons. On May 19, 2004, the trial

court granted this motion and, accordingly, dismissed the motion for contempt and

vacated the date set for hearing on the matter.

       {¶17} Over four years later, on September 11, 2008, Lyons filed a motion

with the trial court entitled, “Motion To Show Cause of Contempt, Malicious

Prosecution, Fraud, And Criminal Liability By Steven Walker And Other

Administrative Agents, And Defendant Motion For Relief.” A hearing date was

set for May 4, 2009. Lyons filed a number of subpoenas, including one for the

county prosecutor, the Common Pleas Court judge, and the magistrate who found

him in contempt in 2003. Motions to quash were filed on the behalf of all three of

these witnesses.

       {¶18} Lyons’ motion was heard on May 4, 2009. At that time, the trial

court asked Lyons to clarify his motion in order for the court to understand the

purpose of the motion. It then became clear that he was asking the court to find

those he thought were responsible for the withholdings from his social security

payments, i.e agents of CSEA and the agency attorney, in contempt for what he

perceived were violations of the law. In essence, Lyons maintained that his case


                                        -10-
Case No. 3-09-12


was dismissed on November 19, 1993, when the trial court found all pending

motions moot because of the adoption of the Lyons children, and that CSEA

ceased to have any authority to collect arrearages after that time. Further, he

asserted that he was never ordered to pay CSEA, only the Bureau of Support, and

that once the Bureau of Support ceased to exist, he was no longer obligated to pay.

       {¶19} After permitting Lyons to elicit testimony on this matter and to

explain to the court his basis for the motion, the trial court informed Lyons that it

could not find CSEA and/or any of its agents in contempt because they were

actually following the November 30, 1987 order of the court for support and

because it could not find a person in contempt for a violation of the law, if any

such violation even existed. However, sua sponte, the trial court ordered the

assistant prosecutor, who was representing the agency at the hearing, to investigate

whether Holly was still interested in receiving the arrearages and whether the

agency wanted to continue to pursue the matter given the age of the case.

       {¶20} On May 27, 2009, CSEA filed a notice to the court that Holly

wanted the agency to collect the arrearage owed to her and wanted to be present at

future hearings in this matter.     CSEA also attached a certified copy of the

arrearage calculation worksheet for Lyons as to both child support and spousal

support to the notice. This notice was also sent to Lyons. On June 11, 2009,

Lyons filed the following: “Defendant Notice of Continuing His Testimony and


                                        -11-
Case No. 3-09-12


Defendant Recommendation.” This document contained sixty-four paragraphs,

purporting to be Lyons’ testimony in support of his position, and fourteen

paragraphs with his recommendations on how to resolve this matter.           Also

attached to this notice were numerous documents.

       {¶21} The hearing in this matter reconvened on June 15, 2009. At that

time, the trial court informed Lyons that it had read his notice of June 11, 2009,

and permitted him to further be heard. Once Lyons rested, CSEA presented the

testimony of Pat Siebert, an employee of CSEA in their accounting department.

Siebert performed an audit in Lyons’ support case and completed an arrearage

calculation.   This document showed that Lyons ceased making any support

payments in 1989. For the years 1990-2002, no payments were made. However,

in 2003, $2,888.50 was collected. Thereafter, $1,200.00 was paid each year, and

as of May 1, 2009, $500.00 was collected for the year 2009. According to the

child support arrearage calculation, $42,673.20 was owed, $21,435.47 was paid as

of May 1, 2009, and a prior arrearage amount of $2,465.00 was owed prior to the

November 30, 1987 entry establishing his final support obligation, leaving a total

arrearage of $23,702.73. In addition, this arrearage calculation also contained a

separate sheet for spousal support, which reflected that Lyons owed $7,430.00 in

spousal support.




                                      -12-
Case No. 3-09-12


         {¶22} Holly also testified for CSEA.     She testified that the numbers

reflected in the arrearage calculation worksheet appeared to accurately reflect what

was owed to her by Lyons. She also testified that the payments appeared to be

accurate. After her testimony, CSEA rested, and the parties were permitted to give

closing arguments. The court then took the matter under advisement.

         {¶23} On June 23, 2009, the trial court found that Lyons owed $23,702.73

in child support arrearage, $7,430.00 in spousal support arrearage, that CSEA was

the agency with exclusive authority to collect support, having succeeded by

operation of law to the duties and responsibilities of the Bureau of Support, that

the court could not and did not modify or vacate any order of support, and that the

collection and enforcement of the support claims was not time barred. The court

then ordered as follows: “insofar as judgment has not previously been granted, the

amounts of child support and spousal support are reduced to a lump sum and

judgment is awarded in the amounts hereinabove stated as of May 1, 2009.”

         {¶24} This appeal followed, and Lyons now asserts three assignments of

error.

                          ASSIGNMENT OF ERROR I

         THE TRIAL JUDGE ERRED IN FINDINGS OF THE
         PARTIES HAD BEEN DIVORCED BY A JUDGMENT, OF
         PLAINTIFF HAD BEEN GRANTED CUTODY [sic] OF
         PARTIES MINOR CHILDREN, OF CHILD SUPPORT HAD
         BEEN ESTABLISHED OR FIXED AT $57.87 PER WEEK PER


                                       -13-
Case No. 3-09-12


       CHILD WITH NO MODIFICATION, OF EXISTANCE [sic]
       OF ARREARS OF SUPPORT THAT DEFENDANT OWES,
       AND OF A FINDING THAT THE PRIOR JUDGE COULD
       NOT INVALIDATE THE JOURNAL ENTRY OF
       JUDGMENT, AS ALL SUCH FINDINGS IS [sic] A
       DETERMINATION AGAINST THE MANIFEST WEIGHT OF
       THE EVIDENCE;

                         ASSIGNMENT OF ERROR II

       THE TRIAL JUDGE ERRED IN NOT ALLOWING
       WITNESSES TO BE CALLED FOR DEFENDANT, AS THE
       TESTIMONY OF THOSE WITESSES [sic] COULD HAVE
       BEEN PERTINENT OR RELEVANT EVIDENCE ON
       BEHAVE [sic] OF DEFENDANT, DEPENDING ON THOSE
       WITNESSES STATEMENTS;

                         ASSIGNMENT OF ERROR III

       THE TRIAL JUDGE ERRED IN GRANTING AWARDS AND
       ORDERING THE CONTINUED COLLECTION OF
       AMOUNTS IN THE SAME MANNER.

       {¶25} Initially, we note that Mr. Lyons’ first and third assignments of error

are related, and as such, we elect to address them together.

                       First and Third Assignments of Error

       {¶26} In his first assignment of error, Lyons maintains that the trial court’s

judgment was against the manifest weight of the evidence. In support of this

position, he asserts that the divorce action was not finalized because custody of the

children was left open. Additionally, he contends that the November 19, 1993

judgment entry of the trial court dismissed the case. Thus, he maintains that he



                                        -14-
Case No. 3-09-12


never owed support. Similarly, Lyons asserts in his third assignment of error that

all entries, including the June 23, 2009 judgment entry, by the trial court after the

November 19, 1993 dismissal are invalid. Further, he contends that the CSEA is

not a party to the case and has no authority to enforce support. In response, CSEA

maintains that all of these issues are barred by the doctrine of res judicata.

       {¶27} “The doctrine of res judicata encompasses the two related concepts

of claim preclusion, also known as * * * estoppel by judgment, and issue

preclusion, also known as collateral estoppel.” Grava v. Parkman Twp., 73 Ohio

St.3d 379, 381, 653 N.E.2d 226, 1995-Ohio-331.              This Court has recently

addressed this issue and held that “[c]laim preclusion prevents subsequent actions,

by the same parties or their privies, based upon any claim arising out of a

transaction that was the subject matter of a previous action. Dawson v. Dawson,

3rd Dist. Nos. 14-09-08, 10, 11, 12, 2009-Ohio-6029, at ¶ 36, citing Fort Frye

Teachers Assn., OEA/NEA v. State Emp. Relations Bd., 81 Ohio St.3d 392, 395,

692 N.E.2d 140, 1998-Ohio-435. Further, “[w]here a claim could have been

litigated in the previous suit, claim preclusion also bars subsequent actions on that

matter.” Dawson, supra, citing Grava, 73 Ohio St.3d at 382. In essence, estoppel

by judgment bars the relitigation of the same cause of action between the same

parties. Karam v. Allstate Ins. Co. (1985), 27 Ohio App.3d 137, 140, 500 N.E.2d

358.


                                         -15-
Case No. 3-09-12


      {¶28} Here, the parties divorce on November 30, 1987, was a final,

appealable order. Lyons appealed that judgment to this Court, challenging, inter

alia, the granting of a divorce, the award of spousal support (alimony), and the

award of child support. These issues were all affirmed and are now the law of the

case. In addition, the court awarded custody of the minor children to Holly but

also issued an order that the parents and children submit to psychological

examinations. This did not leave the matter of custody in dispute. It simply left

the parties and the court with options concerning any modifications to custody

and/or visitation. In any event, this issue was never appealed. Thus, Lyons is

precluded from challenging the award of support and the collection of arrearages

thereon now.

      {¶29} As for the November 19, 1993 judgment that Lyons relies on to

claim that the case was dismissed, including any past due amounts for support, he

is also precluded from raising this issue. First, when CSEA began collecting the

arrearages through a social security withholding and filed a contempt motion

against Lyons, the trial court found he was in arrears, held him in contempt, and

ordered that the funds held in escrow be released to CSEA. As previously noted,

Lyons challenged this decision. Although we held that the contempt finding was

improper because the evidence did not establish whether the amount held in

escrow would purge Lyons of contempt, we specifically found that the evidence


                                      -16-
Case No. 3-09-12


was clear that he was in arrears and the trial court did not abuse its discretion in

releasing the funds to CSEA. Lyons, 2004-Ohio-1721, at ¶¶ 4-5. Lyons did not

raise any issues concerning the November 19, 1993 decision. Thus, he may not

raise them now.

       {¶30} Second, this judgment did not affect the case in the manner that

Lyons appears to believe it does. As previously noted, in November of 1993, the

trial court dismissed the pending motions of Lyons and his parents concerning

grandparent visitation, support, restitution, visitation, and shared parenting, which

were each rendered moot by the adoption of the children by Rick Deems. This

dismissal also terminated Lyons’ obligation to provide support for the children

pursuant to the 1987 court order in the future and terminated the order permitting

Lyons to exercise visitation with the children. This judgment did not terminate

Lyons’ obligation to support his children prior to their adoption, did not terminate

the award of spousal support, and did not terminate the amount of child support

previously owed in the 1984 divorce action.

       {¶31} As for CSEA being the entity that enforces and collects the support,

its involvement was never an issue that was appealed. Therefore, Lyons cannot

make such an assertion now. Moreover, as previously noted, after the Lyons’

divorce, the General Assembly created the office of child support in the

department of job and family services and required each county to have a child


                                        -17-
Case No. 3-09-12


support enforcement agency. See R.C. 3125.01, et seq. Each county CSEA is

responsible for the enforcement of support orders and shall perform all

administrative duties related to the enforcement of any support order, including

child and spousal support. Id. Further, these agencies are the successors in

interest to their respective counties’ former bureaus of support and vested with all

duties related to the enforcement of child and spousal support that their

predecessors once had. Id. Therefore, CSEA is not only entitled to collect the

support arrearages, it is required by law to do so.

       {¶32} For all of these reasons, the first and third assignments of error are

overruled.

                            Second Assignment of Error

       {¶33} In his second assignment of error, Lyons maintains that the trial

court erred by quashing a number of subpoenas issued by him. He asserts that by

not allowing these people to testify it resulted “in defendant not having relevant

and significant evidence by testimony from those witnesses, even if they might be

officers of the court.”

       {¶34} Although Lyons does not specify the names of those witnesses

whose subpoenas were quashed, the transcript of the May 4, 2009 hearing reflects

that the court quashed the subpoenas issued by Lyons for Judge Russell Wiseman,

Magistrate Mary Eileen Holm, and Prosecutor Stanley Flegm. In his argument to


                                         -18-
Case No. 3-09-12


the trial court as to why they were necessary witnesses, Lyons essentially stated

that he needed Judge Wiseman and Magistrate Holm to explain why they rendered

the decisions that they did in 2003. He also stated that he needed Prosecutor

Flegm as an expert witness about the law pertaining to the issues he raised in his

motion. The trial court found that the judge and magistrate did not have to explain

their reasons for their decisions, stating that any challenge to these decisions could

be made by appealing the judgments. The court also found that the prosecutor’s

function was not to act as an expert witness for a private party.

       {¶35} Evidence Rule 103(A)(2), in pertinent part, states: “Error may not

be predicated upon a ruling which admits or excludes evidence unless a substantial

right of the party is affected, and * * * [i]n case the ruling is one excluding

evidence, the substance of the evidence was made known to the court.” The

purpose of this rule is to enable a reviewing court to determine whether the

determination by the trial court is prejudicial. State v. Hipkins (1982), 69 Ohio

St.2d 80, 82, 430 N.E.2d 943. “‘[I]n the absence of a proffer, the exclusion of

evidence may not be assigned as error.’” Id., quoting Pokorny v. Local 310

(1973), 35 Ohio App.2d 178, 184, 300 N.E.2d 464, reversed on other grounds, 38

Ohio St.2d 177, 311 N.E.2d 866; but see, State v. Gilmore (1986), 28 Ohio St.3d

190, 194, 503 N.E.2d 147 (modifying Hipkins by holding that “a party is not

required to proffer excluded evidence in order to preserve any alleged error for


                                        -19-
Case No. 3-09-12


review if the substance of the excluded evidence is apparent to the court from the

context within which questions were asked”).

       {¶36} Here, Lyons did not proffer the substance of the evidence. Rather, in

his argument to the trial court he merely stated that he needed the judicial officers

to explain their decisions.     He provided no information as to what those

explanations would be. Likewise, he stated that the prosecutor was needed to

provide his opinion on the law, yet he provided no information as to what that

opinion would be. Further, his statements to the trial court and the actual wording

of this assignment of error demonstrate that Lyons had no idea what reasons the

judicial officers would give or the opinion the prosecutor would render. Since no

proffer was made in this case and the evidence is not apparent, Lyons’ argument

must necessarily be rejected. Moreover, Evid.R. 402 states that “[e]vidence which

is not relevant is not admissible.” The reasoning of the judicial officers in 2003

and the prosecutor’s opinion of whether a violation of law occurred were not

relevant to determining whether CSEA’s agents were in contempt for failing to

obey a court order, as the court’s orders speak for themselves. Thus, the second

assignment of error is overruled.




                                        -20-
Case No. 3-09-12


       {¶37} For all of the foregoing reasons, the judgment of the Common Pleas

Court of Crawford County, Ohio, is affirmed.

                                                           Judgment Affirmed

PRESTON, P.J., and WILLAMOWSKI, J., concur.

/jlr




                                      -21-